UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABAYOMI KALEJATYE )
5028 PLATA STREET )
CLINTON, MARYLAND 20735 )
)
Plaintiff, )

Vv. ) Case No. }% -~ OV- 02¢¢7
)
QUALITY INVESTIGATIONS, INC. )
10120 S. EASTERN AVE., STE. 207 )
HENDERSON, NEVADA 89052 )
)
Defendant. )

COMPLAINT

Plaintiff, Abayomi Kalejaiye, by and through undersigned counsel, herein states his
Complaint against Quality Investigations, Inc., on the grounds and in the amount hereinafter set
forth:

NATURE OF THE ACTION

This is an action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000¢, et seq. (“Title VII’) to provide Abayomi Kalejaiye appropriate relief. As alleged with
greater particularity in Paragraphs 10 through 29 below, Plaintiff alleges that Defendant Quality

Investigations, Inc. unlawfully discriminated against him on the basis of his religion.

PARTIES
1. Plaintiff Abayomi Kalejaiye is a resident of Oxon Hill, Maryland. Beginning in
February 6, 2018, Mr. Kalejaiye was employed by Defendant, Quality Investigations, Inc. While
employed by Defendant, Mr. Kalejaiye worked as a security officer at the Federal Aviation
Administration Building, in Washington, D.C.
2. Defendant, Quality Investigations, Inc. (“QI Security’’), is a Nevada corporation,

with its corporate headquarters located at 10 Commerce Center Drive, Suite D-46, Henderson,
Nevada 89014. Atall relevant times, QI Security did business in Washington, D.C., and was
contracted to provide security at the Federal Aviation Administration Building, among other

installations. While Mr. Kalejaiye was employed by QI Security, QI Security had at least 436

employees.

JURISDICTION & VENUE

3. This Court has federal question jurisdiction over this case.

4, This Court has federal question jurisdiction, pursuant to 28 U.S.C. § 1331,
because Plaintiff's claims arise under Title VII of the Civil Rights Act of 1964.

5. This Court has supplemental jurisdiction over Plaintiffs tortious interference
claim, pursuant to 28 U.S.C. § 1367, because such claim arises from the same set of operative
facts as Plaintiff's federal claims.

6. Venue is proper in the District of Columbia, pursuant to 28 U.S.C, § 1391,

because a substantial part of the events or omissions giving rise to Plaintiff's claims occurred in

this district.
CONDITIONS PRECEDENT

7. On June 26, 2018, Mr. Kalejaiye filed a Charge of Discrimination against QI
Security with the U.S. Equal Employment Opportunity Commission (“EEOC”), alleging
religious discrimination under Title VIL.

8. On July 1, 2019, the EEOC issued a Notice of Suit Rights to Plaintiff [attached as
Exhibit 1].

STATEMENT OF FACTS & CLAIMS
9. It is Mr. Kalejaiye’s bona fide and sincerely-held religious practice to grow out

his beard. Such practice is the result Mr. Kalejaiye’s bona fide and sincerely-held religious

beliefs.
10.  Inearly 2018, Mr. Kalejaiye was hired by QI Security for a position as an Armed
Security Officer. On February 6, 2018, Mr. Kalejaiye submitted himself for a physical
examination, as required by QI Security. As part of the physical examination, Mr. Kalejaiye was
fitted with a gas mask to ensure that QI Security’s standard-issue gas mask would fit properly.

At the time of the February 6, 2018 physical examination, Mr. Kalejaiye wore a beard in excess
of a quarter-inch in length. Mr. Kalejaiye successfully passed the gas mask fit test while wearing
said beard.

11. On February 22, 2018, Mr. Kalejaiye began his post as a security officer with QI
Security, and was stationed at the Federal Aviation Administration Building in Washington, D.C.

12. On February 23, 2018, Mr. Kalejaiye requested from QI Security a religious
accommodation for his sincerely-held religious practice of growing out his beard. Mr. Kalejaiye
requested that he permitted to grow his beard freely, and in excess of a quarter-inch. QI Security
requires employees’ beards to be less than a quarter-inch in length. This request was made via e-
mail to his supervisor, Zebedee Middleton.

13. On March 5, 2018, Candy Ewen, a QI Security Human Resources employee,
informed Mr. Kalejaiye via e-mail that QI Security had received his request for a religious
accommodation. Ms. Ewen stated that the only issue QI Security would need to address in
assessing Mr. Kalejaiye’s request was whether Mr. Kalejaiye’s beard would interfere with the
sealing of QI Security’s gas masks.

14, On March 18, 2018, Mr. Kalejaiye, believing that Ms. Ewen’s March 5, 2018 e-
mail was requesting that he be fitted for a gas mask again, offered to submit himself for an
additional fit test. Ms. Ewen responded by saying that she believed that the results from the

February 6, 2018 Concentra gas mask fit test would be sufficient to show that the gas mask

would properly seal.
15. On March 19, 2018, Ms. Ewen e-mailed Mr. Kalejaiye stating that she had
received his Concentra fit test results and confirmed that the gas mask had properly sealed. Mr.
Kalejaiye responded by asking if QI Security was therefore granting his request for a religious
accommodation. Ms. Ewen then asked Mr. Kalejaiye about the current length of his beard. Mr.
Kalejaiye informed Ms. Ewen that his beard was of a similar length to what it was during the
Concentra fit test.

16. On March 20, 2018, Ms. Ewen informed Mr. Kalejaiye that one of his
supervisors, Major Chester Wallace, “says you are out of compliance not just your beard.”
However, Mr. Kalejaiye, despite meeting regularly with Major Wallace, had never been notified
by Major Wallace or any other supervisor that he was “out of compliance.”

17. On March 26, 2018, Mr. Kalejaiye received a phone call from Major Wallace.
Major Wallace informed Mr. Kalejaiye that a QI Security project manager had instructed him to
inform Mr. Kalejaiye that he would be removed from the work schedule effective immediately if
he did not bring his facial hair in compliance with Department of Homeland Security
“Smartbook” regulations, which required beards to be no longer than a quarter-inch, absent a
religious accommodation. Mr. Kalejaiye’s next shift was later that day.

18. | After speaking with Major Wallace, Mr. Kalejaiye e-mailed QI Security
requesting an official response to his request for religious accommodation. Ms. Sabrina
Orquel—Ms. Ewen’s replacement—responded: “QI Security provides for religious
accommodation provided that it does not cause an undue hardship for the company.” QI
Security did not specify what, if any, undue hardship was being referred to. Mr. Kalejaiye
reminded Ms. Orquel that he needed clarification regarding his request for religious
accommodation by the end of the day, because he was being threatened with removal from the

schedule if he did not shave his beard to a quarter-inch. Mr. Kalejaiye did not receive a

response.
19. | Mr. Kalejaiye ultimately decided to show up to his March 26, 2018 shift without
shaving his beard to a quarter-inch. Neither Major Wallace nor any other QI Security supervisor
scrutinized the length of Mr. Kalejaiye’s beard, and he worked his shift normally.

20. On March 28, 2018, Mr. Kalejaiye e-mailed QI Security summarizing his
perspective and addressing his concerns with QI Security’s handling of his request for a religious
accommodation.

21. Between March 26, 2018 and June 10, 2018, Mr. Kalejaiye was allowed to work
without issue, despite his beard being in excess of a quarter-inch in length.

22. On June 11, 2018 and June 12, 2018, Mr. Kalejaiye was not permitted to work
because of the length of his beard. On June 13, 2018, Major Wallace told Mr. Kalejaiye: “if you
continue to report for duty out of compliance you will not be allowed to go to post.” When Mr.
Kalejaiye inquired into the status of his request for a religious accommodation, Jason Ricks, a QI
Security Deputy Project Manager, told Mr. Kalejaiye that his request for a religious
accommodation could only be approved or disapproved by the government, not QI Security.

D>. On June 21, 2018, after eight days of reporting to work and being immediately
sent home, Mr. Kalejaiye was indefinitely removed from QI Security’s work schedule by Mr.
Ricks. On June 26, 2018, Mr. Kalejaiye filed a Charge of Discrimination against QI Security
with the U.S. Equal Employment Opportunity Commission (“EEOC”), alleging religious

discrimination under Title VII.

24. | While employed with QI Security, Mr. Kalejaiye observed other security officers
with beards in excess of a quarter-inch in length. These officers were not required to shave their
beards. Mr. Kalejaiye also observed other security officers with hairstyles that extended beyond

their shoulders, in contravention of QI Security’s regulations. These officers were not required

to cut their hair.
25. Shortly after being removed from QI Security’s schedule, Mr. Kalejaiye applied
for unemployment benefits with the District of Columbia Department of Employment Services.
The Department reached out to QI Security concerning Mr. Kalejaiye’s application. QI Security
incorrectly and wrongfully reported to the Department that Mr. Kalejaiye should not be entitled
to unemployment benefits.

26. Inearly March 2019, Mr. Kalejaiye attempted to attend a job fair hosted by
Bering Global Solutions at the Holiday Inn located at 550 C Street SW, Washington, D.C.
20024. Only incumbent armed security officers could attend. Upon entering the event, Mr.
Kalejaiye informed the job fair employees that he was an employee of QI Security. The job fair
attempted to process Mr. Kalejaiye, but informed him that his name was not included on the list
of incumbent officers. Because QI Security wrongfully excluded Mr. Kalejatye’s name from its
list of incumbent officers, Mr. Kalejaiye was ultimately unable to attend the event and take
advantage of its opportunities.

27. On May 20, 2019, a government employee conducting a background investigation
of Mr. Kalejaiye on behalf of the Department of Homeland Security informed Mr. Kalejaiye that
he had spoken with QI Security as part of his investigation. The investigator informed Mr.
Kalejaiye that QI Security had stated that Mr. Kalejaiye was no longer an employee with the
company, and that Mr. Kalejaiye had left QI Security voluntarily. Mr. Kalejaiye has never
received notice of termination.

28. QI Security’s discriminatory and retaliatory actions have caused Mr. Kalejaiye
emotional pain, suffering, inconvenience, loss of enjoyment of life, embarrassment, degradation,
and humiliation. Additionally, QI Security’s refusals to allow Mr. Kalejaiye to work because of

his beard have caused Mr. Kalejaiye financial strain.
Count I - Religious Discrimination

29. QI Security discriminated against Plaintiff based on Plaintiff's religious beliefs
and practices, in violation of 42 U.S.C. § 2000e-2(a).

30.  Plaintiff’s bona fide and sincerely-held religious practice of growing out his beard
conflicted with QI Security’s requirement that employee’s beards be less than a quarter-inch in
length, Plaintiff brought his religious practice to QI Security’s attention when he requested a
religious accommodation, and Plaintiff’s religious practice was the basis for QI Security
threatening Plaintiff with being removed from the work schedule, not allowing Plaintiff to work,
and ultimately removing him from their work schedule indefinitely.

31. QI Security did not claim to Plaintiff that granting his requested religious
accommodation would result in an undue hardship for QI Security, or offer Plaintiff any
reasonable, alternative accommodations.

Count II — Retaliation

32. QI Security retaliated against Plaintiff for requesting a religious accommodation
and for filing a charge of discrimination with the EEOC, in violation of 42 U.S.C. § 2000e-3(a).

33. QI Security retaliated against Plaintiff for requesting a religious accommodation
by repeatedly ignoring his request for accommodation, threatening to remove him from the work
schedule if he did not shave his beard, refusing to allow him to work unless he shaved his beard,
and for ultimately removing him from the work schedule indefinitely because of the length of his
beard.

34. QI Security additionally retaliated against Plaintiff for requesting a religious
accommodation, and for filing a charge of discrimination with the EEOC, by attempting prevent
Plaintiff from receiving unemployment benefits, excluding Plaintiff from participating in a job
fair for incumbent security officers, and for misrepresenting the circumstances of Plaintiff's

employment with QI Security to a Department of Homeland Security background investigator.
Count III — Tortious Interference with Prospective Advantage

35. QI Security committed tortious interference against Plaintiff, in violation of D.C.
law.

36. QI Security intentionally excluded Plaintiff from participating in a job fair for
incumbent security officers and misrepresented the circumstances of Plaintiff's employment with
QI Security to a Department of Homeland Security background investigator in order to cause
damages to Plaintiff and prevent him from gaining employment.

37. Asaresult of QI Security’s tortious interference, Plaintiff was prevented from
gaining employment through the job fair or the Department of Homeland Security, and suffered
additional embarrassment, degradation, and humiliation.

PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully requests that this Court:

A. Order Defendant to make Plaintiff whole by providing him compensation for back
pay and front pay in amounts to be determined at trial, plus pre-judgment interest.

B. Order Defendant to make Plaintiff whole by providing him compensation for past
and future nonpecuniary losses resulting from Defendant’s discriminatory practices described in
Paragraphs 9 through 28, including, but not limited to, emotional pain, suffering, inconvenience,
loss of enjoyment of life, embarrassment, degradation, and humiliation, as well as punitive
damages for Defendant’s malicious and reckless conduct, in the amount of $300,000, pursuant to
42 U.S.C. § 1981a.

C. Order Defendant to make Plaintiff whole by providing him compensation for
pecuniary and nonpecuniary losses resulting from Defendant’s tortious interference, including
punitive damages for Defendant’s malicious and reckless conduct, in the amount of $200,000.

D. Grant such further relief as the Court deems necessary and proper in the public

interest; and
E. Award Plaintiff its pre-judgment and post-judgment taxable costs and attorney’s

fees in this action.

JURY TRIAL DEMAND

Plaintiff requests a jury trial on all questions of facts raised by this Complaint

Respectfully fubpMtted,

 

Mark Gord, ESq)

D.C. Bar No. 418237
Gore & Kuperman PLLC
4160 Chain Bridge Road
Fairfax, Virginia 22030
703-385-7300
703-272-7900
mgorelaw@aol.com
Counsel for Plaintiff
